DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Amendment filed 9/2/2021 has been entered and fully considered. Claims 1-15 are pending. Claims 5, 6 and 13 are amended. No new matter is added. 


Response to Arguments
Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive.
Applicant argues that Burr does not disclose, at least, “a body extending along a longitudinal axis from a mouthpiece end to a distal end” and “a capsule cavity defined within the body” and “an end cap inserted into the distal end and extending to the capsule cavity, the end cap extending from the end cap distal end face to an end cap inner end and comprising an air channel. 
The body of Burr cannot be equated to an end cap as recited in claim 1, at least because the body 105 of Burr forms the capsule cavity rather than extending to the capsule cavity. 
Examiner respectfully disagrees. While the body, 105 does form part of the cavity, it still extends to the cavity in 110. Moreover, it caps off the end of 110  and thus, represents and end cap that extends to the capsule cavity in 110. Claim 1 does not preclude the end cap from forming part of the capsule cavity, or that it extends to a portion of the cavity in the body 110. With 105 being an end cap, the inlet 130 represents an air channel in the end cap. 
Applicant argues that even if Hoekman could be combined with Burr, the combination does not teach the limitations of claim 1. The alleged “air channel” in Hoekman indicated by Examiner comprises a helix within a nozzle 700 as shown below in Hoekman Figure 8A. The Hoekman nozzle 700 is used with a pressurized nasal drug delivery device. The nozzle has a nasal-proximal end and nasal distal ends, an inner cylinder portion 710, an outer cylinder portion 720, and outlet orifices, 730. The inner cylinder 710 has a conical extension 712 disposed at the nasal-proximal end to aid the user in directing a pressurized nasal spray into the nasal cavity. Even if the structures of Hoekman and Burr could lead to the claimed structure, the nozzle of Hoekman is inserted into a user’s nose and is therefore proximal the user, rather than distal. 
Examiner does not disagree with Applicants’ general assessment of the differences between Hoekman and Burr. These are differ in the placement of the medicament and the fore or aft placement of the air channels with respect to the medicament. 
Burr et al. describes the desire to swirl the air coming into the capsule cavity to aerosolize the air. Burr et al. further cites a couple of references to describe how to cause the air to swirl (Paragraph [0026]). Thus, Examiner believes that Burr et al. is directing 
Such a feature is disclosed by Hoekman. In fact, Hoekman discloses multiple way in which the aerosol is swirled. One of which is shown in figure 8A. 
Hoekman discloses that the swirled air atomizes the fluid (Paragraphs [0056], [0058], [0042] and [0043]]). Thus, Hoekman and Burr et al. disclose the desire to atomize the fluid by causing the air to swirl. Hoekman discloses a specific structure to do so. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, Examiner believes one of ordinary skill in the art would look to structures which cause air to swirl to atomize the medicament and apply relevant teachings to the device of Burr et al. Specifically, given that Burr et al directs one of ordinary skill in the art to swirling devices (Paragraph [0026]), then so long as the device performs the appropriate function, the structures would at least be considered in Burr et al. The structures disclose in Hoekman perform the functions disclosed by Burr et al., and while used in the olfactory area, the function of the swirling device would perform the function even if used in different areas, such as delivery into the lungs. 
Applicant argues that Burr is directed to a device for drawing an aerosol into the lungs, whereas Hoekman is directed to a nasal device meant to prevent drawing substances into the lungs. 
Examiner believes one of ordinary skill in the art would look to structures which cause air to swirl to atomize the medicament and apply relevant teachings to the device of Burr et al. Specifically, given that Burr et al directs one of ordinary skill in the art to swirling devices (Paragraph [0026]), then so long as the device performs the appropriate function, the structures would at least be considered in Burr et al. The structures disclose in Hoekman perform the functions disclosed by Burr et al., and while used in the olfactory area, the function of the swirling device would perform the function even if used in different areas, such as delivery into the lungs. 





Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
______________________________________________________________________
Claims 1-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BURR et al. (US 2003/0094173) in view of HOEKMAN et al. (US 2011/0048414)
With respect to claim 1, BURR et al. discloses an aerosolization device (Title) comprising a body, 110, implicitly extending along a longitudinal axis from a mouthpiece end to a distal end (Figure 1)
[AltContent: textbox (Distal end)][AltContent: arrow][AltContent: textbox (Mouthpiece end)][AltContent: arrow][AltContent: textbox (Longitudinal axis)][AltContent: connector]
    PNG
    media_image1.png
    240
    452
    media_image1.png
    Greyscale


The device further comprises a capsule cavity, 115, defined within the body (Figures 1 and 3; Paragraph [0023] and [0025]) a mouthpiece air channel extend from the capsule cavity to the mouthpiece end (Paragraphs [0023] and [0026]) and an endcap, 105, inserted into the distal end and extending to the capsule cavity (Figures 1 and 3; (Paragraphs [0023]-[0025]). The end cap extending from an end cap distal end face to an end cap inner end and comprising an air channel, 130 (Figures 1-3; Paragraph [0023])
[AltContent: textbox (End cap inner end)][AltContent: arrow][AltContent: textbox (End cap distal end face)][AltContent: arrow]
    PNG
    media_image1.png
    240
    452
    media_image1.png
    Greyscale
 

BURR et al. does not explicitly disclose that the air channel extends from the end face to the inner end and is non-parallel with the longitudinal axis. 
HOEKMAN et al. discloses a circumferential aerosol device (Title; Abstract) that minimizes pressure and discomfort experienced by the user (Abstract). The air channels are helical shape and about a longitudinal axis of the nozzle (Paragraphs [0054]-[0057]; Figures 8A-8E). The channels extend from one end of the cylindrical housing to the other (Figure 8A) so as to generate and axial and circumferential velocity in the aerosol (Paragraph [0058]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the helically grooved airflow channel plug in the housing, 105, of BURR et al. as taught by HOEKMAN et al. so as to impart an axial and circumferential velocity to the airflow and minimize pressure and discomfort experienced by the user. 
While the helical shaped airflow channels an plug are designed to impart a rotational flow of air in the mouthpiece of HOEKMAN et al., BURR et al. discloses that the air channels, 130, also impart a swirl in the airflow into the cavity to aerosolize the powder. Thus, Examiner believes that the function of rotating the airflow in the manner taught by HOEKMAN et al. would also be applicable to the for the inlet airflow channels of BURR et al. for the purpose of minimizing pressure and discomfort to the user. 
The helical air channels of HOEKMAN et al. are implicitly non-parallel to the longitudinal axis as they rotate around said axis. 
With respect to claims 2 and 3, the air channels extend a distance along an arc that is coaxial with the longitudinal axis (Figures 8A and 8C; Paragraph [0054]) and rotates around the circumference as a function of location along a length of the end cap. 
With respect to claim 4, HOEKMAN et al. shows that the air channel rotates around the circumference, without rotating around the entire circumference (Figure 8A).  HOEKMAN et al. further discloses that the plug is for imparting a circumferential axial velocity to the air (Paragraph [0059]). While HOEKMAN et al. does not explicitly disclose that the air channels rotate about 25 to 50% of the circumference, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to rotate the air channels between 25 and 50% of the circumference so as to vary the axial and circumferential velocity of the air flow to impart the desired comfort level to the user. 
The courts have generally held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are merely close. See, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) . MPEP 2144.05, I. 
In the instant case, since the amount the air channels rotate about the circumference imparts the velocity in that direction, having the channels rotate about 25 to 50% about the circumference would change the circumferential velocity, as noted above. 
With respect to claim 5, HOEKMAN et al. shows that the plurality of air channels oppose each other (Figure 8A) and are symmetrically radially disposed (Paragraph [0054]). 
With respect to claim 6, HOEKMAN et al. discloses that the plurality of air channels are helical (Paragraph [0056]) and are symmetrically radially disposed (Paragraph [0054]) and extend a distance along an arc that are co-axial with the longitudinal axis (Paragraph [0054]) and oppose each other (Figure 8A). 
With respect to claim 14, BURR et al. discloses a capsule, 160,  in the cavity of the device (Paragraph [0025]; Figure 3). 


____________________________________________________________________________
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over BURR et al. (US 2003/0094173) in view of HOEKMAN et al. (US 2011/0048414) as applied to claims 1-6 and 14  above, and further in view of TAKEUCHI et al. (US 2011/0297166).
With respect to claim 11, modified BURR et al. does not explicitly disclose a filter element disposed within the body and separating the capsule cavity from the mouthpiece end and in air flow communication with the capsule cavity and mouthpiece air channel. 
TAKEUCHI et al. discloses a filter, 12, disposed within the body and separating the cartridge and mouthpiece (Figure 1; Paragraph [0036]) to provide a suitable ventilation resistance suitable for the user (Paragraph [0048]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a filter between the cavity and mouthpiece end of modified BURR et al. and in air communication therewith, as taught by TAKEUCHI et al. so as to provide suitable ventilation resistance for the user. 


_____________________________________________________________________________
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BURR et al. (US 2003/0094173) in view of HOEKMAN et al. (US 2011/0048414) as applied to claims 1-6 and 14  above, and further in view of TAKEUCHI et al. (US 2011/0297166) as applied to claim 11 above, and further in view of SEBASTIAN et al. (US 2012/0000480).
With respect to claim 12, modified BURR et al. does not explicitly disclose that the filter comprises fibers derived from polylactic acid. SEBASTIAN et al. discloses that the filter material may include fibers  that include polyhydroxyalkanoate and polylactic acid  and is biodegradable (Paragraph [0020]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the filter of modified BURR et al. as fibers having polylactic acid, as taught by SEBASTIAN et al., so that the filter can be biodegradable. 

_____________________________________________________________________________
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BURR et al. (US 2003/0094173) in view of HOEKMAN et al. (US 2011/0048414) as applied to claims 1-6 and 14 above, and further in view of ROSE et al. (US 5,441,060).
With respect to claims 13 and 15, modified BURR et al. does not explicitly disclose that the outer diameter is substantially constant and between 7 and 10 mm. ROSE et al. discloses that the device is 8 mm (e.g., a single diameter) in diameter and 60 mm long. The inhalant is nicotine powder (Column 9, lines 20-55). It would have been obvious to one having ordinary skill in the art, to provide nicotine power in the capsule and the outer housing of modified BURR et al. with a diameter of 8 mm as taught by ROSE et al. so that the device can be used as a smoking cessation device. 


Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not explicitly disclose further modifications to the plug of modified BURR et al. to include the claimed piercing channel and a resalable element, per se.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745